DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informality: the phrase “configured analyze data” appears to be missing a verb. For purposes of examination, examiner reads the phrase as “configured to analyze data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term "a similar material" is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, the sentence structure of the list is indefinite. The phrase ‘wherein X, Y, Z is composed of R’ could be interpreted as ‘everything on the list of XYZ is composed of R’, but because the word “is” indicates a single element the phrase could also be interpreted as ‘one of the things on the list XYZ is composed of R’. The specification is of similar sentence structure (United States Patent Application Publication paragraphs 0006 & 0032) and does not provide clarification. For purposes of examination, examiner reads the sentence as ‘one of these is composed of R’.
Regarding claim 10, the phrase "based on characteristics of a 3D scanner" renders the claim indefinite because it is unclear what such characteristics are. The claim might be amended to refer to a specific type or model of scanner, which would overcome this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim indicates the targeting members are either fixed or movable, but there does not exist a third option for this limitation to be meaningful.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knobel et al (United States Patent Application Publication 20090068620) in view of Dickinson (United States Patent 7557936).
As to claim 1, Knobel teaches a device for providing a targeting platform for a 3D scanning system, the device comprising:
 	a rigid bulk structure (Figure 6, element 203);
 	a measuring surface arranged on a first side of the rigid bulk structure (Figure 6, the top of element 203 has a pattern on it); 
 	a mounting surface arranged on a second side opposite the first side (Figure 6, the bottom of element 203 connects to supports 241, 242, 243); 
 	one or more mounting structures arranged on the mounting surface (Figure 6, elements 241-243), wherein the one or more mounting structures provides for removable mounting of the device from another surface (Figure 6, element 244 is screwed into bone 240, and while paragraphs 0155-0156 do not explicitly teach removing it, it would be obvious to remove it after surgery); and
 	wherein the measuring surface is arranged to provide supplemental metrology scans for the another surface (paragraphs 0155 “pattern”, also paragraphs 0050-0052).
 	While Knobel teaches targeting features (the pattern), Knobel does not teach a plurality of targeting members on the measuring surface. However, it is known in the art as taught by Dickinson. Dickinson teaches a plurality of targeting members (Figure 3, elements 10) on the measuring surface (Figure 3, “O”). It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of targeting members on the measuring surface, in order to more accurately determine a position in three-dimensional space.
As to claim 4, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, in addition Dickinson teaches the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof (column 2, lines 10-14). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof, in order to take advantage of their secure-yet-releasable attachment properties.
As to claim 5, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, in addition Dickinson teaches the plurality of targeting members are fixed or movable on the measuring surface (Figure 3, elements 40 are magnetically attached). It would have been obvious to one of ordinary skill in the art at the time of filing to have the plurality of targeting members are fixed or movable on the measuring surface. in order to increase machine usefulness so it can be adapted to different surfaces.
As to claim 6, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 6, in addition Knobel teaches the plurality of targeting members comprise a material that is contrast-based or retro-reflector based (paragraph 0050 teaches a pattern is “clearly distinguishable” from the surface). 
As to claim 7, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, in addition Dickinson teaches the rigid bulk structure, the measuring surface, the mounting surface is composed of a similar material to the another surface (Figure 3, element 40 is a similar magnetic material to the object O). It would have been obvious to one of ordinary skill in the art at the time of filing to have the rigid bulk structure, the measuring surface, the mounting surface is composed of a similar material to the another surface, in order to be able to use the magnetic property to mount the targets.
As to claim 9, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, in addition Dickinson teaches the plurality of targeting members are arranged in an asymmetric pattern (Figure 3, elements 40 are asymmetrical). It would have been obvious to one of ordinary skill in the art at the time of filing to have the plurality of targeting members are arranged in an asymmetric pattern, in order to lower the potential for a 180 degree ambiguity in orientation.
As to claim 10, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, in addition Knobel teaches the plurality of targeting members are arranged having a predetermined density based on characteristics of a 3D scanner (paragraphs 0101-0106 teach tracking tools on demand, which indicates the number of targets depends upon the desired action to be performed and the capabilities of the scanning system). While Knobel does not explicitly teach the number of targets depends upon the scanner, it would have been obvious to one having ordinary skill in the art at the time of filing to take the needs of the scanner into account when putting down targets, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”.
As to claim 11, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, in addition Dickinson teaches the measuring surface, the mounting surface, or both comprises one or more mounting members for attaching one or more scanning aids to provide additional depth to the targeting platform (Figure 3, elements 40 are magnetic rings for mounting more targets). It would have been obvious to one of ordinary skill in the art at the time of filing to have the measuring surface, the mounting surface, or both comprises one or more mounting members for attaching one or more scanning aids to provide additional depth to the targeting platform, in order to better locate specific features.
As to claim 13, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 11, in addition Dickinson teaches the one or more mounting members comprise one or more holes (Figure 2, element 40 is a ring). It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more mounting members comprise one or more holes, in order to mount a wider variety of additional target elements).
As to claim 15, Knobel teaches a 3D scanning system comprising:
 	a 3D scanner (Figure 5, element 102, also Figure 11, element 775);
 	a device for providing a targeting platform, the device comprising: 
 	a rigid bulk structure (Figure 6, element 203);
 	a measuring surface arranged on a first side of the rigid bulk structure (Figure 6, the top of element 203 has a pattern on it); 
 	a mounting surface arranged on a second side opposite the first side (Figure 6, the bottom of element 203 connects to supports 241, 242, 243); 
 	one or more mounting structures arranged on the mounting surface (Figure 6, elements 241-243), wherein the one or more mounting structures provides for removable mounting of the device from another surface (Figure 6, element 244 is screwed into bone 240, and while paragraphs 0155-0156 do not explicitly teach removing it, it would be obvious to remove it after surgery); and
 	wherein the measuring surface is arranged to provide supplemental metrology scans for the another surface (paragraphs 0155 “pattern”, also paragraphs 0050-0052).
 	a computer comprising at least one hardware processor configured analyze data received from the 3D scanner (paragraphs 0001-0004 teach computer assisted surgery, and it is inherent that a computer comprises a processor).
 	While Knobel teaches targeting features (the pattern), Knobel does not teach a plurality of targeting members on the measuring surface. However, it is known in the art as taught by Dickinson. Dickinson teaches a plurality of targeting members (Figure 3, elements 10) on the measuring surface (Figure 3, “O”). It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of targeting members on the measuring surface, in order to more accurately determine a position in three-dimensional space.
As to claim 18, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 15, in addition Dickinson teaches the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof (column 2, lines 10-14). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof, in order to take advantage of their secure-yet-releasable attachment properties.
As to claim 19, the method would flow from the apparatus of claim 15.
Claims 2-3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knobel in view of Dickinson, and further in view of Zweigle et al (United States Patent Application Publication 20160291160).
As to claim 2, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, with the exception of one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion. However, it is known in the art as taught by Zweigle. Zweigle teaches one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion (paragraph 0131). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion, in order to maintain a constant distance between references as temperature varies.
As to claim 3, Knobel in view of Dickinson in view of Zweigle teaches everything claimed, as applied above in claim 2, in addition Zweigle teaches the material comprises carbon fiber, titanium, aluminum, or glass (paragraph 0131 “carbon-fiber composite). It would have been obvious to one of ordinary skill in the art at the time of filing to have the material comprises carbon fiber, titanium, aluminum, or glass, in order to take advantage of its low CTE.
As to claim 16, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 15, with the exception of one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion. However, it is known in the art as taught by Zweigle. Zweigle teaches one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion (paragraph 0131). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion, in order to maintain a constant distance between references as temperature varies.
As to claim 17, Knobel in view of Dickinson in view of Zweigle teaches everything claimed, as applied above in claim 16, in addition Zweigle teaches the material comprises carbon fiber, titanium, aluminum, or glass (paragraph 0131 “carbon-fiber composite). It would have been obvious to one of ordinary skill in the art at the time of filing to have the material comprises carbon fiber, titanium, aluminum, or glass, in order to take advantage of its low CTE.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knobel in view of Dickinson, and further in view of Wakashiro et al (United States Patent Application Publication 20040150816).
As to claim 8, Knobel in view of Dickinson teaches everything claimed, as applied above in claim 1, with the exception of the device further comprises a hinge to permit another device to be flexibly attached. However, it is known in the art as taught by Wakashiro. Wakashiro teaches the device further comprises a hinge to permit another device to be flexibly attached (Figures 14-13, element 15 allows two sets of targets to be attached). It would have been obvious to one of ordinary skill in the art at the time of filing to have the device further comprises a hinge to permit another device to be flexibly attached, in order to allow for more compact storage.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knobel in view of Dickinson, and further in view of Raab et al (United States Patent Application Publication 20060227210).
As to claim 12, Knobel ico Dickinson teaches everything claimed, as applied above in claim 11, with the exception of the one or more scanning aids comprise a prism or a tooling ball. However, it is known in the art as taught by Raab. Raab teaches the one or more scanning aids comprise a prism or a tooling ball (Figure 1, element 160). It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more scanning aids comprise a prism or a tooling ball, in order to take advantage of being able to scan it from almost any direction.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Knobel in view of Dickinson in view of Raab, and further in view of Mitchell (United States Patent 3730470).
As to claim 14, Knobel in view of Dickinson in view of Raab teaches everything claimed, as applied above in claim 12, with the exception of the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface. However, it is known in the art as taught by Mitchell. Mitchell teaches the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface (Figures 1 & 2, tooling ball 18 mounts a scale 23). It would have been obvious to one of ordinary skill in the art at the time of filing to have the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface, in order to provide an additional reference for better measurements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877